
	
		I
		112th CONGRESS
		1st Session
		H. R. 3185
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Latta (for
			 himself, Mr. Ross of Florida,
			 Mr. Wilson of South Carolina, and
			 Mr. Kline) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide that the rules of the Environmental Protection
		  Agency entitled National Emission Standards for Hazardous Air Pollutants
		  for Reciprocating Internal Combustion Engines have no force or effect
		  with respect to existing stationary compression and spark ignition
		  reciprocating internal combustion engines operated by certain persons and
		  entities for the purpose of generating electricity or operating a water
		  pump.
	
	
		1.Existing stationary
			 compression ignition reciprocating internal combustion enginesThe final rule published by the
			 Environmental Protection Agency on March 3, 2010, entitled National
			 Emission Standards for Hazardous Air Pollutants for Reciprocating Internal
			 Combustion Engines (75 Fed. Reg. 9648), and any subsequent regulation
			 that is substantially the same shall have no force or effect with respect to
			 existing stationary compression ignition reciprocating internal combustion
			 engines (as that term is used in the rule) operated for the purpose of
			 generating electricity or operating a water pump by—
			(1)a State or local government, political
			 subdivision, or agency;
			(2)a public or cooperative utility; or
			(3)persons or entities engaged in the
			 production of agricultural commodities, including livestock.
			2.Existing
			 stationary spark ignition reciprocating internal combustion
			 enginesThe final rule
			 published by the Environmental Protection Agency on August 20, 2010, entitled
			 National Emission Standards for Hazardous Air Pollutants for
			 Reciprocating Internal Combustion Engines (75 Fed. Reg. 51570), the
			 direct final action published by the Environmental Protection Agency on March
			 9, 2011, entitled National Emission Standards for Hazardous Air
			 Pollutants for Reciprocating Internal Combustion Engines (76 Fed. Reg.
			 12863), and any subsequent regulation that is substantially the same shall have
			 no force or effect with respect to existing stationary spark ignition
			 reciprocating internal combustion engines (as that term is used in the rules)
			 operated for the purpose of generating electricity or operating a water
			 pump—
			(1)by a State or local government, political
			 subdivision, or agency;
			(2)a public or cooperative utility; or
			(3)persons or entities engaged in the
			 production of agricultural commodities, including livestock.
			
